DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given by Sameer Gokhale on June 2, 2021.

The application has been amended as follows: 
Claim 1 (Currently Amended):  A first information processing system that resides on a first network and communicably connected with a second information processing system that resides on a second network, the second network being different from the first network, the first information processing system comprising: 
circuitry configured to:
perform one or more processes among a plurality of processes included in a first workflow which includes acquiring first data;
perform a link processing process as a part of the first workflow according to workflow information that defines a processing order in which the plurality of processes in the first workflow are to be executed, to cause the second information processing 
(i) requesting the second information processing system to execute a second workflow including another plurality of processes to be executed in series while providing the acquired first data to the second information processing system, the another plurality of processes included in the second workflow being different from the plurality of processes included in the first workflow, [[and]]
(ii) receiving an execution result of the second workflow, which includes acquiring second data from the second information processing system that is a result of the another plurality of processes of the second workflow being performed on the first data; and
(iii) storing the workflow information acquired from the second information processing system in a memory provided for the first information processing system, wherein in a case where the workflow information is stored in the memory, the circuitry acquires the workflow information from the memory, and in a case where no workflow information is stored in the memory, the circuitry acquires the workflow information from the second information processing system, wherein when a version of the workflow information stored in the memory provided for the first information processing system is older than a version of the workflow information specified by an application installed in the first information processing system, the circuitry reacquires the workflow information from the second information processing system; and
perform another one or more processes among the plurality of processes included in the first workflow based on the execution result of the second workflow.  

Claim 2 (Canceled).

Claim 3 (Original):  The first information processing system of claim 1, 
wherein the plurality of processes include a process to be performed in cooperation with an information processing apparatus that is not connected to the second network.  

Claim 4 (Original):  The first information processing system of claim 1, 
wherein after requesting the second information processing system to execute the second workflow, the circuitry continuously requests the second information processing system for the execution result of the second workflow until the circuitry receives the execution result of the second workflow from the second information processing system. 

Claim 5 (Original):  The first information processing system of claim 1, 
wherein after requesting the second information processing system to execute the second workflow, the circuitry acquires the execution result of the second workflow by push notification from the second information processing system.  

Claim 6 (Original):  The first information processing system of claim 1, 
wherein the circuitry is further configured to:
receive an execution request including first workflow identification information of the first workflow and second workflow identification information of the second workflow from an application for receiving a user operation; and 


Claim 7 (Original):  The first information processing system of claim 1,  
wherein the circuitry is further configured to receive a request for executing the first workflow from the second information processing system that has received an execution request including first workflow identification information of the first workflow and second workflow identification information of the second workflow from a device on which an application for receiving a user operation is installed.  

Claim 8 (Original):  The first information processing system of claim 1, 
wherein the circuitry invokes, for a plurality of times, the link processing process according to workflow information that defines a processing order in which the plurality of processes of the first workflow are to be executed.  

Claim 9 (Original):  The first information processing system of claim 1, 
wherein the circuitry is further configured to:
receive a user operation for creating a processing order in which the plurality of processes in the first workflow and the another plurality of processes the second workflow are to be executed; 
generate workflow information that defines a processing order in which the plurality of processes in the first workflow are to be executed; and


Claim 10 (Original):  The first information processing system of claim 9, 
wherein, in generating the workflow information, the circuitry displays a screen that allows a user to arrange display components representing the plurality of processes to create the processing order in which the plurality of processes in the first workflow and the another plurality of processes in the second workflow are to be executed, and 
the display components arranged on the screen include a display component representing the link processing process representing the another plurality of processes of the second workflow that are to be executed as a part of the plurality of processes of the first workflow. 

Claim 11 (Original):  The first information processing system of claim 1, 
wherein the first information processing system executes the first workflow including the plurality of processes in cooperation with an information processing apparatus connected to the first network, and
the circuitry is further configured to:
acquire workflow information relating to the first workflow from the second information processing system; and 
control execution of a process executed by at least the information processing apparatus based on the workflow information, to control execution of the first workflow cooperating with the information processing apparatus. 


wherein the circuitry performs, as a part of the plurality of processes of the first workflow, one of a process executed by the first information processing system, a process executed by the information processing apparatus, and a process executed by the second information processing system, based on the workflow information, and 
the circuitry invokes the plurality of processes according to the workflow information to control execution of the first workflow.  

Claim 13 (Canceled)

Claim 14 (Currently Amended):  The first information processing system of claim [[13]] 1, 
wherein the circuitry sends, to the second information processing system, an inquiry inquiring whether the second information processing system holds an updated version of the workflow information stored in the memory provided for the first information processing system, and 
when the second information processing system holds the updated version of the workflow information stored in the memory provided for the first information processing system, the circuitry acquires the updated version of the workflow information from the second information processing system.

Claim 15 (Canceled)


wherein the circuitry reacquires the workflow information from the second information processing system, at one of timings when the first information processing system is started, when an application installed in the first information processing system is activated, when the first information processing system returns from an energy saving mode, and when the first information processing system starts to receive a user operation on a control panel of the first information processing system. 

Claim 17 (Original):  The first information processing system of claim [[13]] 14, 
wherein the circuitry stores the workflow information in association with information of the second information processing system from which the workflow information is acquired, and 
when a plurality of second information processing systems are connected to the second network, the circuitry acquires the workflow information of one of the plurality of second information processing systems, the one of the plurality of second information processing systems being specified by an application installed in the first information processing system. 

Claim 18 (Original):  The first information processing system of claim 1, further comprising at least one of a printer and scanner, and each of the first workflow and the second workflow include processes performed on electronic data or image data generated by the at least one of a printer and scanner.

Claim 19 (Currently Amended):  A system, comprising:

a second information processing system configured to execute a second workflow including another plurality of processes to be executed in series, the another plurality of processes included in the second workflow being different form the plurality of processes included in the first workflow, the second information processing system being connected to a second network that is different from the first network, 
wherein the first information processing system comprises first circuitry configured to: 
execute one or more processes among the plurality of processes included in the first workflow which includes acquiring first data;  
execute a link processing process as a part of the first workflow according to workflow information that defines a processing order in which the plurality of processes in the first workflow are to be executed, to cause the second information processing system to execute the second workflow as a part of the plurality of processes of the first workflow, the link processing process including:
(i) transmitting a request to the second information processing system requesting execution of the second workflow while providing the acquired first data to the second information processing system, [[and]]
(ii) receiving an execution result of the second workflow, which includes acquiring second data  from the second information processing system that is a result of the another plurality of processes of the second workflow being performed on the first data, and
(iii) storing the workflow information acquired from the second information processing system in a memory provided for the first information processing system, wherein in a case where the workflow information is stored in the memory, the circuitry acquires the workflow information from the memory, and in a case where no workflow information is stored in the memory, the first circuitry acquires the workflow information from the second information processing system, wherein when a version of the workflow information stored in the memory provided for the first information processing system is older than a version of the workflow information specified by an application installed in the first information processing system, the circuitry reacquires the workflow information from the second information processing system; and

perform another one or more processes among the plurality of processes included in the first workflow based on the execution result received in response to the request from the second information processing system, and
the second information processing system comprises second circuitry configured to 
perform the another plurality of processes included in the second workflow in response to receiving the request from the first information processing system. 

Claim 20 (Currently Amended):  A workflow processing method performed by circuitry of a first information processing system that resides on a first network and communicably connected with a second information processing system that resides on a second network, the second network being different from the first network, the method comprising:

performing a link processing process as a part of the first workflow according to workflow information that defines a processing order in which the plurality of processes in the first workflow are to be executed, to cause the second information processing system to execute the second workflow as a part of the plurality of processes of the first workflow, the link processing process including:
(i) requesting the second information processing system to execute a second workflow including another plurality of processes to be executed in series while providing the acquired first data to the second information processing system, the another plurality of processes included in the second workflow being different from the plurality of processes included in the first workflow, [[and]]
(ii) receiving an execution result of the second workflow, which includes acquiring second data from the second information processing system that is a result of the another plurality of processes of the second workflow being performed on the first data,[[;]] [[and]]
(iii) storing the workflow information acquired from the second information processing system in a memory provided for the first information processing system, wherein in a case where the workflow information is stored in the memory, the circuitry acquires the workflow information from the memory, and in a case where no workflow information is stored in the memory, the circuitry acquires the workflow information from the second information processing system, wherein when a version of the workflow information stored in the memory provided for the first information processing system is older than a version of the workflow information specified by an application installed in the first information processing system, the circuitry reacquires the workflow information from the second information processing system; and
performing another one or more processes among the plurality of processes included in the first workflow based on the execution result of the second workflow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MELISSA A. HEADLY
Examiner
Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199